6. Pregnant workers (
Madam President, I should like to ask the services to take into account that the Portuguese version is authentic for all amendments.
Secondly, I should like to ask that the order of voting be changed, and that Committee Amendment 43 be voted on before Amendment 83 for the sake of coherence.
Finally, I would point out that this directive that we are going to amend is 17 years old and is clearly out of date. The revised directive will not enter into force before the end of the next legislative term. In other words, we are legislating for the future, not for today.
In particular, we are legislating for the good of the citizens, thereby giving them more reasons to vote in the June elections.
I will therefore end by asking my fellow Members to support my report.
on behalf of the PPE-DE Group. - (FR) Madam President, as things stand at present, there are 89 amendments to this report. It is totally chaotic, and the vote that we are going to take will not allow us to hold a truly objective debate with the Council and the Commission. These 89 amendments are all totally at odds with each other. I propose we refer this report back to committee because, as Mrs Estrela said, we have plenty of time to do so.
(Loud applause)
Ms Lulling, could you kindly confirm to me whether or not you make that request on behalf of your political group?
on behalf of the PPE-DE Group. - Yes, Madam President, I never make anything not on behalf of my political group!
(Laughter and applause)
(PT) Madam President, it does not make sense to refer this report, or this proposal, back to committee, because it was discussed with all the groups. It is presumably supported by a majority in this House. It was also discussed with the Commission and with the Council.
Naturally, people have different opinions. We know that, regrettably, the Council under the Czech Presidency has adopted a very conservative attitude to the promotion of gender equality.
I therefore call on the House to vote for the proposals and to support my report, because it will give the citizens more reasons to go out and vote in the European elections.